Citation Nr: 0205320	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  00-16 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease, cervical spine injury residuals, currently evaluated 
as 20 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife.



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1968.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Board observes that in a January 2001 statement, the 
veteran made a request to open a service connection claim for 
diabetes caused by exposure to Agent Orange, and that there 
is currently no development in the claims file relative to 
this claim.  Accordingly, the Board refers this matter to the 
RO for any necessary development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained by the 
RO, and the veteran has been notified of the evidence 
necessary to substantiate his claims.

2.  The veteran's degenerative disc disease, cervical spine 
injury residuals, is productive of pain complaints and 
severely decreased range of motion as affected by pain.

3.  Competent medical evidence establishes that the veteran's 
degenerative joint disease of the shoulders was first 
manifested in active service.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
disability rating for degenerative disc disease, cervical 
spine injury residuals, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.7 and Part 4, 
including 4.71a, Diagnostic Codes 5010-5293 (2001).

2.  Degenerative joint disease of the shoulders was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance of Act of 
2000 (VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 
2096  (Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.159).  This law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Board finds that 
although the VCAA was enacted during the pendency of this 
appeal, there is no prejudice to the veteran in proceeding, 
as its requirements have already been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice).  

The Board observes that the veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claims, as well as the applicable laws and regulations, as 
indicated in rating decisions and in statements of the case 
contained in the claims file.  The Board also finds that the 
RO made satisfactory efforts to ensure that relevant evidence 
was associated with the claims file, noting that it contains 
relevant medical records, including service medical records, 
private treatment records and VA medical records.  The Board 
observes that the veteran was provided with VA examinations 
in March 2000 and March 2001, and that he was given a hearing 
in December 2001.   As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
and that no further development is required to comply with 
the duty to assist the veteran in obtaining the evidence 
pertinent to his claims.

I. Medical Evidence

Because much of the medical evidence for consideration 
contains findings relevant to both claims, the Board will 
first review the medical evidence in its entirety and then 
proceed with an evaluation of each claim in turn.

Service medical records reflect that in August 1965, the 
veteran complained of occasional shoulder and neck pain of 
two weeks duration.  The veteran reported that he had fallen 
to the ground, after being struck in the head while loading 
an aircraft.  A sprain of the trapezius, deltoid, and 
cervical muscles was diagnosed.  The veteran's February 1968 
discharge examination record does  not mention shoulder or 
joint problems.  

The claims file includes private treatment records dated from 
approximately January 1971 to September 1985 and from 
February 1990 to February 1992.  These records contain 
occasional mention of shoulder pain complaints.  In 
particular, in a February 1990 x-ray referral, a physician 
noted that the veteran had neck pain that was resulting in 
right shoulder pain.  

The claims file also contains many VA medical center (VAMC) 
treatment notes dated from approximately August 1985 to 
October 1996.  These records also mention shoulder pain 
complaints.  In an October 1989 treatment note, the veteran 
was noted to have reported his in-service accident, and that 
he thereafter continued to have "low grade pain" until the 
time of treatment.  It was also then noted that the veteran 
reported that with this pain, he had gradually developed pain 
to his upper shoulders region.  

VAMC treatment records dated from October 1997 to December 
1999 document regular evaluation and treatment for the 
veteran's shoulders and neck,  noting increasing pain, and 
including popping and numbness complaints in relation to the 
veteran's cervical spine disability.

The evidence includes May 1999 and May 2000 medical reports 
prepared by B.J., M.D.  The veteran reported that he suffered 
two falls in the service, one where he landed on his head and 
neck, and one where he landed on his shoulder and injured the 
other shoulder as well.  Dr. J. noted complaints of chronic, 
recurrent pain in the neck and shoulders.  On clinical 
evaluation, Dr. J. observed some limitation of extension of 
the neck, pain with rotational motion of the head, mild 
tenderness and spasm of the paraspinous muscles of the neck, 
some spasm of the trapezius muscles bilaterally, and pain 
with abduction, internal and external rotation of the 
shoulders.  Recent x-ray examination of the neck showed 
osteoarthritic and degenerative disc changes throughout.  Dr. 
J. commented that the x-rays of the shoulders revealed 
acromioclavicular arthritic changes, and that his examination 
findings were consistent with impingement syndrome.  The 
neurologic examination for the upper extremities was intact 
with no deficiencies.  Dr. J. assessed post traumatic 
arthritic changes of the neck and both shoulders, consistent 
with post traumatic changes from the trauma the veteran 
sustained while in the military, and his May 2000 evaluation 
findings were essentially the same.

In March 2000, the veteran underwent a cervical spine and 
shoulders VA examination.  He gave a history of his in-
service injuries, indicating that he had experienced residual 
problems and pain in both his neck and shoulders since 
service.  He reported that his pain and ability to function 
in light of these problems had worsened substantially in the 
last year.  Clinical examination of the cervical spine 
revealed limited range of motion in all fields with muscle 
spasm on the paraspinal central muscles, but no ankylosis.  
Active cervical range of motion, affected by pain, was 
measured as flexion at 45 degrees and 45+ with pain, 
extension at 45 degrees and 45+ with pain, right and left 
lateral flexion at 30 degrees with pain at 30+, right 
rotation at 60 degrees with pain at 60+, left rotation at 70 
degrees with pain at 70+ degrees.  Neurological examination 
revealed motor function, sensory and reflexes all within 
normal limits.  The examiner rendered diagnoses of 
degenerative joint disease of the cervical spine and 
shoulders, both with slight functional limitations.

The veteran also submitted a May 2000 report prepared by 
J.E., M.D.  Dr. E. took a history from the veteran, including 
a report of his August 1965 service injury.  The veteran also 
described an October 1965 service injury where he ran into 
the edge of the tail section of a plane, catching his face 
and whipping his neck backwards, causing him to fall and hit 
the floor.  He also noted that he later fell two more times 
in relation to that incident, and that he had left shoulder 
pain and numbness and tingling in both arms afterwards.  Dr. 
E. reported that he also reviewed Dr. J.'s report, including 
the cervical spine and shoulder x-ray findings, as well as 
service medical records, VA documentation and other private 
records.  

Dr. E. listed the veteran's current neck complaints to 
include severe pain, muscle spasms, severely decreased range 
of motion, occasional numbness and tingling down both arms 
and aggravation after prolonged activity.  For his shoulders, 
the veteran stated that he continued to have muscle spasms 
(worse on the right and radiating down his arm), severely 
decreased range of motion (especially on the right), popping, 
problems sleeping because of pain (in the shoulders and 
neck), hand weakness, and aggravation of the pain with any 
upper extremity motion.  

On clinical examination of the upper extremity, Dr. E. 
observed that pressure over the median and ulnar nerves at 
the wrist, as well as pressure at the ulnar nerve at the 
elbow, did not cause local or radicular type pain, but 
pressure at the radial tunnel did cause pain.  There was no 
tenderness to palpation over the medial or lateral 
epicondyles.  Pressure at the brachial plexus caused local 
pain, with the radicular type into the left upper arm.  
Clinical examination of the cervical spine showed severe 
tenderness to palpation along the paraspinous muscles of the 
cervical vertebrae, but no tenderness to palpation along the 
spinous processes.  Cervical range of motion findings, were 
at 32 degrees for flexion and extension, 16 degrees for right 
lateral flexion, 20 degrees for left lateral flexion, 50 
degrees for right rotation and 42 degrees for left rotation. 

Dr. E. diagnosed: (1) degenerative joint disease of the 
cervical spine, causing moderate to severe decreased range of 
motion; (2) bilateral degenerative joint disease of the 
shoulders, causing moderate to severe decreased range of 
motion bilaterally; (3) right shoulder impingement syndrome; 
(4) left brachial plexus impingement; (5) degenerative disk 
disease of the cervical and thoracic spine resulting in 
moderate to severe decreased thoracic spine range of motion; 
and (6) muscle tendon unit strain of the cervicothoracic 
spine.  He opined that the veteran's degenerative joint 
disease of the shoulders is the result of his service 
injuries.   

The veteran was afforded another VA cervical spine 
examination in March 2001.  The examiner took a history and 
recorded the veteran's current complaints.  On clinical 
evaluation, he observed evidence of painful motion with 
crepitus and bilateral muscle spasms which were worse on the 
right.  The examiner noted that range of motion was limited 
by pain, finding flexion at 30 degrees, extension at 30 
degrees, right and left lateral flexion at 20 degrees, right 
rotation at 35 degrees and left rotation at 45 degrees.  The 
neurological examination revealed grossly normal muscle 
groups, but some right arm atrophy (likely secondary to nerve 
impingement) and wasting of the right hand thenar muscles.  
Sensory sensation to pinprick was decreased on the right arm.  
The rest of the neurological and motor examination was 
classified as grossly within normal limits.  The examiner 
continued a diagnosis of degenerative disk disease with 
residuals, but also assessed nerve impingement, probably at 
multiple levels.  He classified the veteran as within the 
moderate limitation of function level, and recommended more 
testing and evaluation by a neurosurgeon.  The Board observes 
that the veteran supplied neurosurgical consult notes from 
June 2001, by S.P., M.D., showing a cervical radiculopathy 
diagnosis.  
  
The evidence also includes a May 2001 report from A.C., M.D.  
Dr. C. took a history from the veteran and registered 
complaints of chronic neck and arm pain, and pain between the 
shoulders and shoulder blades.  On examination, spinal 
alignment was normal and cervical spine range of motion was 
nearly normal, with forward flexion as expected and about 60 
percent of extension secondary to pain.  Right and left side 
bending and rotation were at 75 percent of the expected 
range.  There was tenderness to palpation in the C5 and C7 
spinous process and into the trapezius.  Sensation was 
decreased on the left side along the ulnar border and into 
the little fingers to light touch, but was normal to 
pinprick.  Dr. C. also observed that shoulder motion was full 
without crepitation or pain.  An MRI showed: (1) cervical 
spine disk herniation at C3-4; (2) moderate disk degeneration 
and early stenosis at C4-5, C5-6 and mild at C6-7; (3) no 
spinal cord compression; and (4) mild stenosis, greatest at 
C3-4.  Dr. C. diagnosed cervical spondylosis with disk 
protrusion at C3-4 and mild cervical foraminal stenosis.   

Finally, the record includes a December 2001 report by D.B., 
M.D.  Dr. B. noted his knowledge of the veteran's service 
injuries and indicated that he reviewed service medical 
records, private medical records and VA records.  He 
documented current complaints of shoulder and arm pain and 
spasms in the neck and upper back, noting the veteran's 
statement that his symptomatology has worsened over the past 
year, preventing him from participating in many activities 
for any period of time.

Upon cervical examination, Dr. B. noted that when 
demonstrating range of motion of any type, the veteran is 
limited by pain in the neck or upper extremities, and that 
the pain is distributed from the C3 through C7 nerve roots.  
He also observed that palpation of the musculature of the 
neck produced spasm of the paraspinous and trapezius muscles, 
becoming more pronounced with attempts to show range of 
motion.  Dr. B. also reviewed diagnostic test results.  A 
December 1990 magnetic resonance imaging (MRI) report for the 
cervical spine showed bony degenerative change at C3-4 
creating a bulge into the spinal canal and causing a minor 
impression on the anterior portion of the spinal cord and a 
small disc herniation at C6-7 centrally and to the right.  
Cervical spine x-ray results from May 1997 showed 
degenerative disc disease mainly from C5 through C7.  A 
December 2000 MRI cervical spine report showed cervical 
stenosis from C3 to C7, caused by bony degenerative changes 
and disc bulges, and especially at C3-4, where there is 
compression of the spinal cord and obliteration of the thecal 
sac.

Dr. B. diagnosed: (1) bilateral impingement syndrome of the 
shoulders; (2) cervical stenosis and cervical radiculopathy 
at C3-7; (3) degenerative disc disease at C3-4, C4-5, C5-6 
and C6-7; (4) degenerative joint disease of the cervical 
spine resulting in severely decreased range of motion; and 
(5) bilateral degenerative joint disease of the shoulders 
resulting in severely decreased range of motion.  Dr. B 
stated that the veteran had shoulder pain with any range of 
motion, and that his symptomatology was consistent with 
impingement syndrome as diagnosed by Dr. J.  He commented 
that the veteran's problems all stem from his in-service 
injuries and that they have progressively worsened over the 
years, noting that if they continue as expected, the veteran 
will lose the meaningful use of his upper extremities.  

II.  Increased Rating for Degenerative Disc Disease, Cervical 
Spine Injury Residuals

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on the average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2001).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1 (2001).  The current level of disability, 
however, is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Words such as "severe," "moderate," and "mild" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence-to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  It should also be 
noted that use of similarly descriptive terminology by 
medical professionals, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104; 38 C.F.R. 4.2, 4.6 (1999).

When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97, held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  The General Counsel's opinion 
is binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 14.507 (2001).

The Board has reviewed the history of the veteran's 
degenerative disc disease, cervical spine injury residuals 
(cervical spine disability).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, however, the current level 
of disability is of primary concern.  Therefore, the 
veteran's recent medical records are the most relevant to the 
claim now pending before the Board.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's cervical spine disability is currently rated as 
20 percent disabling under Diagnostic Codes (DC) 5010-5293.  
See 38 C.F.R. § 4.71a (2001).  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned, and the additional code is to be 
shown after a hyphen.  38 C.F.R. § 4.27 (2001).

Under DC 5010, arthritis due to trauma and substantiated by 
x-ray findings is rated as degenerative arthritis under DC 
5003.  38 C.F.R. § 4.71a (2001).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined and not added under DC 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.  

Under DC 5293, a 20 percent evaluation is assigned for 
intervertebral disc syndrome of moderate severity, 
characterized by recurring attacks.  The DC provides for an 
evaluation of 40 percent in cases of severe intervertebral 
disc syndrome where there are recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
where there is pronounced intervertebral disc syndrome, 
involving persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (2001).  

With application of the schedular criteria, the Board finds 
that the clinical evidence of record supports an evaluation 
of 40 percent for the veteran's cervical spine disability 
under DC 5293.   

First, examiners have consistently characterized the 
veteran's disc disorder as being from moderate to severe.  
While the description is not determinative in and of itself, 
the examiners' underlying clinical findings are supportive of 
such an assessment.  In this regard, and as noted above, a 
critical focus for the Board in this inquiry is the 
determination of the veteran's functional impairment caused 
by the service-connected disorders, including any diminution 
of the veteran's range of motion.  Deluca and VAOPGCPREC 36-
97, supra.  

Although the May 1999 and May 2000 medical reports of Dr. 
B.J. "some" spasm, and the March 2000 VA examination 
detected slight functional limitations, muscle spasm was 
detected upon movement, and was again detected with movement 
during a VA examination in March 2001 and by Dr. D.B. in 
December 2001.    The veteran has consistently reported 
experiencing an occasional tingling and radiating sensation, 
and examiners have also found, on a relatively consistent 
basis, decreased range of motion of the cervical spine that 
was limited by pain.   

As to the latter factor, Dr. A.C. reported that the veteran 
demonstrated normal flexion and near-normal side and 
rotational movements in May 2001.  These findings were nearly 
the same with examinations in March and May 2000.  
Critically, these movements were consistently reported to 
have been limited by pain, and the Board therefore considers 
the terminus of these movements to represent the veteran's 
maximum functional limit as to range of motion.  In this 
regard, the Board's assignment of a 40 percent rating is 
consistent with other provisions of the schedular criteria as 
to limitation of motion.  See 38 C.F.R. 
§ 4.71a, DC 5290 (Mandating the assignment of a 30 percent 
rating for "severe" limitation of motion of the cervical 
spine).           

The veteran's cervical spine disability, however, cannot be 
evaluated as 60 percent disabling because the neurological 
testing results in the claims file do not consistently show 
symptomatology of pronounced intervertebral disc syndrome.  
During the rating period, the veteran's disorder has not been 
shown to include such "persistent" symptoms of neurological 
impairment consistent with a finding of pronounced 
disability.        

The Board has also considered other codes that may apply to 
afford a rating above 40 percent for the veteran's cervical 
spine disability.  The Board notes that DC 5290 provides a 
maximum 30 percent rating in cases of severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a (2001).  The 
Board has also considered DC 5285 (residuals of vertebra 
fracture), DC 5286 (complete ankylosis of the spine) and DC 
5287 (ankylosis of the cervical spine), but finds that these 
codes are not for application because the evidence does not 
show findings of fracture or ankylosis.  

The Board has considered the veteran's testimony that his 
cervical spine disability has recently worsened and affects 
his ability to participate in many activities.  The Board 
finds, however, that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the newly 
assigned 40 percent rating; (2) necessitated frequent periods 
of hospitalization; or (3) otherwise rendered impracticable 
the regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for extraschedular evaluation is not warranted.  
See 38 C.F.R. § 4.1 (2001); Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection for Degenerative Joint Disease of 
the Shoulders

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  To qualify for service 
connection, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required; this burden cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  
38 C.F.R. § 3.303(b) (2001).  If there is no evidence of a 
chronic condition during service or during an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  Id.  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  Certain chronic disabilities 
are presumed to have been incurred in service if manifested 
to a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

The Board finds that the evidence of record supports a grant 
of service connection for the veteran's shoulder disorder.  
The service medical records document an event occurring 
during active service, resulting in injury to the veteran's 
shoulders.  Both private and VAMC treatment records dated 
after service note occasions where the veteran reported pain 
in his shoulders.  The medical evidence of record shows that 
the veteran has consistently reported the facts and 
circumstances of his in-service injury and, beginning shortly 
after his discharge, the continuous development of symptoms 
of a bilateral shoulder disorder.  Currently, the VA 
examiners and several private physicians have diagnosed the 
veteran with degenerative joint disease of the shoulders.  
Finally, the record shows that three different private 
physicians linked the veteran's current degenerative joint 
disease to his service injuries, basing those opinions on a 
history provided by the veteran, as well as a review of 
service medical, private and VA records.  

The Board therefore holds that, resolving all remaining doubt 
in the veteran's favor, these uncontroverted nexus opinions, 
along with documentation of in-service injury and evidence of 
continuing treatment after service, is sufficient to warrant 
an award of service connection.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  


ORDER

Entitlement to a 40 percent rating for degenerative disc 
disease, residuals of cervical spine injury, is granted.

Entitlement to service connection for degenerative joint 
disease of the shoulders is granted.


REMAND

The Board notes that the veteran has also filed claims for 
service connection for bilateral hearing loss and tinnitus.  
In July 2000, the veteran expressed timely disagreement with 
the RO's June 2000 rating decision denying the veteran's 
request to reopen these claims based upon new and material 
evidence.  In October 2001, the RO granted service connection 
for both claims, assigning them a noncompensable rating, and 
the veteran expressed disagreement with the rating in 
November 2001.  Accordingly, the RO should issue a statement 
of the case as to the propriety of the October 2001 
assignment of a noncompensable evaluation for service-
connected bilateral hearing loss and tinnitus.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue to the veteran and his 
representative a statement of the case on the issue 
of the initial rating assigned for service-
connected bilateral hearing loss and tinnitus, in 
accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  An appropriate period of time should be 
allowed for response.

Thereafter, if the veteran files a timely substantive appeal, 
the case should be returned to the Board for further 
appellate action.  The Board intimates no opinion as to the 
ultimate outcome of this matter.  The veteran need take no 
action until otherwise notified.  Further, the veteran also 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



